Exhibit 10(e)

AMENDED AND RESTATED PERFORMANCE SHARE AWARD AGREEMENT

Wendy’s International, Inc.

March 17, 2006

THIS AMENDED AND RESTATED AGREEMENT, made as of October 29, 2007, between
Wendy’s International, Inc., an Ohio corporation (the “Company”), and Kerrii B.
Anderson (the “Grantee”).

WHEREAS, the Company has adopted the Wendy’s International, Inc. 2003 Stock
Incentive Plan (the “Plan”) in order to provide additional incentive to certain
employees and directors of the Company and its Subsidiaries; and

WHEREAS, as of March 17, 2006 (the “Date of Grant”), the Committee had
determined to grant to the Grantee an Award of Performance Shares as provided
herein to encourage the Grantee’s efforts toward the continuing success of the
Company; and

WHEREAS, to avoid the negative consequences of a violation of Code section 409A,
the Committee and Grantee have agreed to amend the prior award agreement issued
on the Date of Grant, as set forth herein.

NOW, THEREFORE, the parties hereto agree as follows:

 

1. Grant of Performance Shares.

1.1 The Company hereby grants to the Grantee an award of 16,210 Performance
Shares (the “Award”), subject to adjustment pursuant to Sections 3 and 4 hereof
and the execution and return of this Agreement by the Grantee (or the Grantee’s
estate, if applicable) to the Company as provided in Section 10 hereof. Subject
to Sections 5 and 6 hereof, payment with respect to vested Earned Performance
Shares shall be made entirely in Shares in accordance with Section 8 hereof.

1.2 This Agreement shall be construed in accordance and consistent with, and
subject to, the provisions of the Plan (the provisions of which are hereby
incorporated by reference) and, except as otherwise expressly set forth herein,
the capitalized terms used in this Agreement shall have the same definitions as
set forth in the Plan.

 

2. Performance Cycle.

The Performance Cycle shall be the Company’s 2006 fiscal year, beginning on
January 2, 2006 and ending on December 31, 2006.

 

3. Performance Objective and Formula.

3.1 The Performance Objective established by the Committee with respect to the
Performance Shares is positive diluted earnings per share.



--------------------------------------------------------------------------------

3.2 If the Company achieves this Performance Objective during the Performance
Cycle and the Committee certifies to this result in accordance with Section 4
hereof, the Performance Shares shall be earned and, subject to Sections 4.1, 5,
and 6.4 hereof, on May 1, 2007 (the “Issue Date”), the Grantee will be credited
with a number of Earned Performance Shares equal to the number of Performance
Shares listed in Section 1.1 multiplied by a factor determined in accordance
with the matrix set forth in Appendix A attached hereto.

For the purpose of applying the matrix set forth in Appendix A, net income shall
be as reported on the Company’s income statement for fiscal 2006 with the
following adjustments:

(i) disregarding the impact of (a) costs incurred in connection with the initial
public offering and any spin-off or other disposition of Tim Hortons Inc.,
including costs related to additional employees hired by Tim Hortons Inc. or its
subsidiaries as a result of its becoming a separate reporting company,
(b) interest costs or other expense incurred by Tim Hortons Inc. related to
revolving credit and other debt financing arrangements entered into by Tim
Hortons Inc. in 2006, (c) the sale of equity of Tim Hortons Inc. in the initial
public offering (which will decrease the Company’s reported earnings
attributable to earnings of Tim Hortons Inc.), (d) the Tim Hortons Inc. initial
public offering and any spin-off or other disposition of Tim Hortons Inc. on the
Company’s 2006 income tax expense, (e) costs (including charges) incurred in
connection with the sale or other disposition of one or more business units of
the Company, (f) severance costs or other charges incurred in connection with
the Company’s initiative to reduce its overhead as part of an organizational
restructuring of the Company, and related costs of outside consultants and
advisors, or (g) new accounting standards or interpretations issued in 2006;

(ii) adding the budgeted consolidated earnings of Tim Hortons Inc. and any other
business unit sold or otherwise disposed of to the earnings results of the
Company for any period in 2006 for which the earnings results of Tim Hortons
Inc. and any other business unit sold or otherwise disposed of are not included
in the consolidated earnings results of the Company; and

(iii) adjusting the number of Performance Shares in the event of a spin-off of
Tim Hortons Inc. prior to May 1, 2007, such that the Fair Market Value of the
Performance Shares (calculated as though the Fair Market Value of a Performance
Share is equal to the Fair Market Value of a Share) immediately prior to the
spin-off is equal to the Fair Market Value of the Performance Shares (calculated
in the same manner) immediately after the spin-off, and the number of Shares
issued in settlement of the Earned Performance Shares shall be adjusted
proportionately to the adjustment in the number of Performance Shares.

 

4. Determination of Award.

4.1 Determination Notice. As soon as possible after the end of the Performance
Cycle, the Committee will certify in writing whether the Performance Objective
has been met for the Performance Cycle and determine the number of Earned
Performance Shares, if any, in accordance with the matrix set forth in Appendix
A; provided, that, if the Committee certifies that the Performance Objective has
been met, the Committee may, in its sole discretion, reduce the number of Earned
Performance Shares which may become payable to the Grantee with respect to the
Award. The date of the Committee’s certification pursuant to this Section 4.1
shall hereinafter be referred to as the “Certification Date”. The Company will
notify the Grantee (or the executors or administrators of the Grantee’s estate,
if appropriate) of the Committee’s

 

2



--------------------------------------------------------------------------------

certification following the Certification Date (such notice, the “Determination
Notice”). The Determination Notice shall specify (i) the Company’s reported
diluted earnings per share, (ii) the Company’s reported net income as adjusted
pursuant to Section 3.2, and (iii) the number of Earned Performance Shares, if
any, calculated in accordance with the Committee’s certification pursuant to
this Section 4.1 and which may become payable to Grantee pursuant to Sections 6
or 7 hereof.

4.2 Dividend Equivalent Rights. As of the Issue Date, the Grantee shall also be
issued a number of Dividend Equivalent Rights equal to the number of Earned
Performance Shares. Each Dividend Equivalent Right represents the right to
receive all of the cash dividends that are or would be payable with respect to
the Share represented by the Earned Performance Share to which the Dividend
Equivalent Right relates. With respect to each Dividend Equivalent Right, any
such cash dividends shall be converted into additional Earned Performance Shares
based on the Fair Market Value of a Share on the date such dividend is made
(provided that no fractional Stock Units shall be granted). Each such additional
Earned Performance Share shall be subject to the same terms and conditions
applicable to the Earned Performance Share to which the Dividend Equivalent
Right relates, including, without limitation, the restrictions on transfer,
forfeiture, vesting, voting and payment provisions contained in Sections 6
through 9 of this Agreement. In the event that an Earned Performance Share is
forfeited pursuant to Section 5 or 6 hereof, the related Dividend Equivalent
Right shall also be forfeited.

 

5. Forfeiture of Award Prior to Issue Date.

5.1 Termination of Employment. If the Grantee’s employment terminates for any
reason prior to the Issue Date, the Award shall automatically terminate and the
Grantee shall not be entitled to receive any Earned Performance Shares under
Section 4 hereof or otherwise under this Agreement.

5.2 Misconduct. If prior to the Issue Date the Grantee has (i) used for profit
or disclosed to unauthorized persons, confidential information or trade secrets
of the Company or any of its Subsidiaries, (ii) breached any contract with or
violated any fiduciary obligation to the Company or any of its Subsidiaries, or
(iii) engaged in unlawful trading in the securities of the Company or any of its
Subsidiaries or of another company based on information gained as a result of
that Grantee’s employment with, or status as a director to, the Company or any
of its Subsidiaries (each of (i), (ii) and (iii), an “Act of Misconduct”), the
Award shall automatically terminate and the Grantee shall not be entitled to
receive any Earned Performance Shares under Section 4 hereof or otherwise under
this Agreement.

 

6. Vesting of Earned Performance Shares.

6.1 Restrictions on Transfer. The Earned Performance Shares issued under this
Agreement may not be sold, transferred or otherwise disposed of and may not be
pledged or otherwise hypothecated.

6.2 Vesting Generally. Except as provided in Sections 6.3, 6.4 and 7 hereof,
one-fourth (1/4) of the number of Earned Performance Shares issued hereunder
(rounded down to the nearest whole Share, if necessary) shall vest on each of
the first four (4) anniversaries of the Issue Date.

 

3



--------------------------------------------------------------------------------

6.3 Effect of Certain Terminations of Employment.

(i) If the Grantee dies or becomes Disabled (where such Disability would qualify
as a disability under Code section 409A), in each case if such event occurs on
or after the Issue Date, all Earned Performance Shares which have not become
vested in accordance with Section 6.2 or 7 hereof shall vest, and the
restrictions on such Earned Performance Shares shall lapse, as of the date of
such termination.

(ii) If the Grantee’s employment terminates as a result of the Grantee becoming
Disabled (where such Disability would not qualify as a disability under Code
section 409A), Retirement, or if the Grantee is terminated without Cause in
connection with the disposition of one or more restaurants or other assets of
the Company or its Subsidiaries or the sale or disposition of a Subsidiary (a
“Sale Termination”), in each case if such termination occurs on or after the
Issue Date, all Earned Performance Shares which have not become vested in
accordance with Section 6.2 or 7 hereof shall vest, and the restrictions on such
Earned Performance Shares shall lapse, as of the date of such termination and,
if the Grantee is a “specified employee,” shall be settled as set forth in
Section 8.3. For purposes of this Award Agreement, Retirement shall mean
termination of employment after attaining age 60 with at least 10 years of
service (as defined in the Company’s qualified retirement plans) other than by
reason of death, Disability or for Cause.

6.4 Forfeiture of Earned Performance Shares. Any and all Earned Performance
Shares which have not become vested in accordance with Section 6.2, 6.3 or 7
hereof shall be forfeited and shall revert to the Company upon:

(i) the termination by the Grantee, the Company or its Subsidiaries of the
Grantee’s employment for any reason other than those set forth in Section 6.3
hereof prior to such vesting; or

(ii) the commission by the Grantee of an Act of Misconduct prior to such
vesting.

 

7. Effect of Change in Control.

In the event of a Change in Control which also constitutes a change in ownership
or effective control of the Company or a change in the ownership of a
substantial portion of its assets, in each case within the meaning of
Section 409A of the Code, at any time on or after the Issue Date (but not before
the Issue Date), all Earned Performance Shares which have not become vested in
accordance with Section 6 hereof shall vest immediately.

 

8. Delivery of Shares upon Vesting and Lapse.

8.1 Except as otherwise provided in Section 8.2 or 8.3 hereof, upon the vesting
of Earned Performance Shares pursuant to Section 6.2, 6.3 or 7 hereof, the
Grantee shall be entitled to receive one (1) Share for each vested Earned
Performance Share. Evidence of book entry

 

4



--------------------------------------------------------------------------------

Shares or, if requested by the Grantee prior to such vesting, a stock
certificate with respect to such Earned Performance Shares, shall be delivered
to the Grantee as soon as practicable following the date on which such Earned
Performance Shares have vested, free of all restrictions hereunder.

8.2 With respect to Earned Performance Shares which have vested upon the
Grantee’s death pursuant to Section 6.3 hereof, the Grantee’s estate shall be
entitled to receive one (1) Share for each vested Earned Performance Share.
Evidence of book entry Shares or, if requested by the executors or
administrators of the Grantee’s estate, a stock certificate with respect to such
Shares, shall be delivered to the executors or administrators of the Grantee’s
estate as soon as practicable following the Company’s receipt of acceptable
documentation evidencing such individual’s representation of the Grantee’s
estate, free of all restrictions hereunder.

8.3 If the Grantee is a “specified employee” within the meaning of Section 409A
of the Code as of the date of the Grantee’s termination of employment based on
the Grantee’s Share ownership (at least 1% of the outstanding Shares) or
compensation relative to other employees (in the top 50) and determined in
accordance with policies and procedures adopted by the Company, the Grantee
shall be entitled to receive one (1) Share for each Earned Performance Shares
which has vested pursuant to Section 6.3(ii) due to the termination of the
Grantee’s employment as a result of the Grantee’s Retirement, a Sale
Termination, or the Grantee becoming Disabled (other than a Disability which
constitutes a disability within the meaning of Code section 409A). Evidence of
book entry Shares or, if requested by the Grantee prior to such vesting, a stock
certificate with respect to such Earned Performance Shares, shall be delivered
to the Grantee, free of all restrictions hereunder, as soon as administratively
practicable after the first day of the calendar month following the date which
is six (6) months after the date of the Grantee’s termination of employment.

 

9. Dividends and Voting Rights.

Except as otherwise set forth herein, the Grantee (or his or her representative)
shall have no rights of a stockholder with respect to any Earned Performance
Shares until the Shares have been issued pursuant to Section 8 to the Grantee
(or his or her representative).

 

10. Execution of Award Agreement.

The Performance Shares granted to the Grantee pursuant to the Award shall be
subject to the Grantee’s execution and return of this Agreement to the Company
or its designee (including by electronic means, if so provided) no later than
December 28, 2007 (the “Grantee Return Date”); provided that if the Grantee dies
before the Grantee Return Date, this requirement shall be deemed to be satisfied
if the executor or administrator of the Grantee’s estate executes and returns
this Agreement to the Company or its designee no later than ninety (90) days
following the Grantee’s death (the “Executor Return Date”). If this Agreement is
not so executed and returned on or prior to the Grantee Return Date or the
Executor Return Date, as applicable, the Performance Shares evidenced by this
Agreement shall be forfeited, and neither the Grantee nor the Grantee’s heirs,
executors, administrators and successors shall have any rights with respect
thereto.

 

5



--------------------------------------------------------------------------------

11. No Right to Continued Employment.

Nothing in this Agreement or the Plan shall interfere with or limit in any way
the right of the Company or its Subsidiaries to terminate the Grantee’s
employment, nor confer upon the Grantee any right to continuance of employment
by the Company or any of its Subsidiaries or continuance of service as a Board
member.

 

12. Adjustments.

To the extent permitted under Section 162(m) of the Code and the regulations
thereunder without adversely affecting the treatment of the Award as
Performance-Based Compensation, the Committee shall adjust the Performance
Objective to reflect the impact of specified corporate transactions (such as a
stock split or dividend), special charges, accounting or tax law changes and
other extraordinary or nonrecurring events.

 

13. Withholding of Taxes.

Prior to the delivery to the Grantee (or the Grantee’s estate, if applicable) of
a stock certificate or evidence of book entry Shares with respect to vested
Earned Performance Shares, the Grantee (or the Grantee’s estate) shall pay to
the Company the federal, state and local income taxes and other amounts as may
be required by law to be withheld by the Company (the “Withholding Taxes”) with
respect to such Earned Performance Shares. By executing and returning this
Agreement in the manner provided in Section 10 hereof, the Grantee (or the
Grantee’s estate) shall be deemed to elect to have the Company withhold a
portion of such Earned Performance Shares having an aggregate Fair Market Value
equal to the Withholding Taxes in satisfaction of the Withholding Taxes, such
election to continue in effect until the Grantee (or the Grantee’s estate)
notifies the Company at least four days prior to the applicable vesting date
that the Grantee (or the Grantee’s estate) shall satisfy such obligation in
cash, in which event the Company shall not withhold a portion of such Earned
Performance Shares as otherwise provided in this Section 13.

 

14. Grantee Bound by the Plan.

The Grantee hereby acknowledges receipt of a copy of the Plan and agrees to be
bound by all the terms and provisions thereof.

 

15. Modification of Agreement.

This Agreement may be modified, amended, suspended or terminated, and any terms
or conditions may be waived, but only by a written instrument executed by the
parties hereto.

 

16. Severability.

Should any provision of this Agreement be held by a court of competent
jurisdiction to be unenforceable or invalid for any reason, the remaining
provisions of this Agreement shall not be affected by such holding and shall
continue in full force in accordance with their terms.

 

6



--------------------------------------------------------------------------------

17. Governing Law.

The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of the State of Ohio without giving effect to the
conflicts of laws principles thereof.

 

18. Successors in Interest.

This Agreement shall inure to the benefit of and be binding upon any successor
to the Company. This Agreement shall inure to the benefit of the Grantee’s legal
representatives. All obligations imposed upon the Grantee and all rights granted
to the Company under this Agreement shall be binding upon the Grantee’s heirs,
executors, administrators and successors.

 

19. Resolution of Disputes.

Any dispute or disagreement which may arise under, or as a result of, or in any
way relate to, the interpretation, construction or application of this Agreement
shall be determined by the Committee. Any determination made hereunder shall be
final, binding and conclusive on the Grantee, the Grantee’s heirs, executors,
administrators and successors, and the Company and its Subsidiaries for all
purposes.

 

20. Entire Agreement.

This Agreement and the terms and conditions of the Plan constitute the entire
understanding between the Grantee and the Company and its Subsidiaries, and
supersede all other agreements, whether written or oral, with respect to the
Award.

 

21. Headings.

The headings of this Agreement are inserted for convenience only and do not
constitute a part of this Agreement.

 

22. Counterparts.

This Agreement may be executed simultaneously in two or more counterparts, each
of which shall constitute an original, but all of which taken together shall
constitute one and the same agreement.

<Signature page follows>

 

7



--------------------------------------------------------------------------------

WENDY’S INTERNATIONAL, INC. By:   /s/ Jeffrey M. Cava   Jeffrey M. Cava  
Executive Vice President GRANTEE /s/ Kerrii B. Anderson Kerrii B. Anderson

 

8



--------------------------------------------------------------------------------

APPENDIX A

[Spreadsheet setting forth Grantee’s performance objectives and calculations]

 

9